Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Final Rejection filed 08/29/2022.  Claims 9, 10 and 13 are pending and have been examined.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 9 and 10 are allowable because the prior art fails to teach or suggest a method for implementing communications between a TV operator’s infrastructure and set-top boxes (STBs) through a TV operator’s infrastructure, the infrastructure including at least one Conditional Access System (CAS), a messaging engine and a Set Top Box (STB), the STB including a unique identification value, the method comprising the steps of: receiving a structured message in the messaging engine; computing a stream out of multiple received structured messages by the messaging engine and sending to the multiplexor; including the stream of structured messages in a broadcasted signal transmitted through the TV operator’s infrastructure; receiving the broadcasted signal by the STB and extracting a structured message: comparing addressing information in the extracted structured message with a unique identification of the STB; comparing a message type of the message and storing the message if it is of a type “template”, wherein the message template includes an ID; receiving a second message of a type “instantiated template” including a template ID and identified parameters; and assembling the message by replacing parameter identifiers in the first message with the identified parameters in the second message, as recited in the claims.
Claim 13 is allowable because the prior art fails to teach or suggest a method for implementing communications between a TV operator’s infrastructure and set-top boxes (STBs) through a TV operator’s infrastructure, the infrastructure including at least one Conditional Access System (CAS), a messaging engine and a Set Top Box (STB), the STB including a unique identification value, the method comprising the steps of: receiving a structured message in the messaging engine: computing a stream out of multiple received structured messages by the messaging engine and sending to the multiplexor; including the stream of structured messages in a broadcasted signal transmitted through the TV operator’s infrastructure; receiving the broadcasted signal by the STB and extracting a structured message: comparing addressing information in the extracted structured message with a unique identification of the STB; receiving a first message of the type “filtering list” by the STB and storing the list; receiving a second message comparing the channel that is currently selected with the filtering list; and querying the STB for what is the selected channel and not displaying any message if the channel is in the filtering list, as recited in the claims.
The closest prior art, Huckins (US 2010/0198929), discloses a system for providing targeted messages to clients of a digital televisions network.  However, Huckins does not disclose the template and filtering list message types as claimed.  Huckins either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425